United States Court of Appeals
                     For the First Circuit


No. 07-2341

                      MICHELLE MONTEAGUDO,

                      Plaintiff, Appellee,

                               v.

        ASOCIACIÓN DE EMPLEADOS DEL ESTADO LIBRE ASOCIADO
                         DE PUERTO RICO,

                      Defendant, Appellant.



                          ERRATA SHEET


     The opinion of this Court issued on January, 26 2009, is
amended as follows:


     On p. 7, line 3 of footnote 4:      Add quotation mark after
"harassment."

     On p. 7, line 8 of footnote 4:      Add quotation mark after
"AEELA."